United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.R., Appellant
and
U.S. POSTAL SERVICE, CHICAGO LOOP
STATION, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Kevin Card, for the appellant
Office of Solicitor, for the Director

Docket No. 14-1408
Issued: December 4, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 6, 2014 appellant, through her representative, filed a timely appeal of a May 7,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a traumatic injury in the performance of
duty on December 7, 2011.
FACTUAL HISTORY
On December 29, 2011 appellant, then a 47-year-old letter carrier, filed a (Form CA-1)
traumatic injury claim alleging that on December 7, 2011 she sustained head/skull injuries due to
passing out while in the performance of duty.
1

5 U.S.C. § 8101 et seq.

By correspondence dated January 20, 2012, OWCP informed appellant that the evidence
of record was insufficient to establish her claim. Appellant was advised as to the medical and
factual evidence to submit.
In a January 21, 2012 report, Dr. Edwin E. Hollins, a treating Board-certified internist,
stated that on December 7, 2011 appellant was hospitalized for a symptomatic cerebral
aneurysm. He indicated that she underwent a cooling procedure and was in the critical care unit
until December 26, 2011. While she was hospitalized, appellant had markedly high blood
pressure. She was discharged on December 29, 2011 but not allowed to return to work.
In a February 20, 2012 note, Dr. Bernard R. Bendok, a treating Board-certified
neurologist, diagnosed subarachnoid hemorrhage. He indicated that appellant continued to be
totally disabled by this condition and would be unable to work for the next six weeks.
By decision dated February 24, 2012, OWCP accepted that appellant was in the
performance of duty at the time of the incident but denied appellant’s claim as the medical
evidence failed to provide a well-reasoned explanation of whether or how a diagnosed condition
was due to the work incident.
On May 11, 2012 appellant requested reconsideration.
In support of her claim, appellant submitted six witness statements describing the
December 7, 2011 incident. The witnesses consistently stated that on December 7, 2011 an
employing establishment field manager had called a meeting with the union stewards and
assistant stewards to discuss how the vacation schedule would be handled for that location.
There was some dispute between the employing establishment and the union as to how this
should occur. Appellant and the manager who called the meeting got into a heated argument
and, while appellant was attempting to sit in a chair to call an officer of the local union on her
cell phone, she fell to the floor.
In an undated statement, appellant described the December 7, 2011 incident. On
December 7, 2011 she, acting in her capacity as chief steward, attended a meeting with
management and other union stewards regarding 2012 vacation picks for the bargaining unit.
During this meeting a heated argument developed between appellant and the manager. She
claims they were yelling at each other when she felt dizzy, faint, and hot. Appellant reported that
she passed out while sitting down and fell, hitting her head and neck on the floor. She noted that
the manager accompanied her in the ambulance and she reported that even while riding in the
ambulance he continued to yell at her.
In addition to the witness statements, OWCP received a March 15, 2012 medical report
from Dr. Alan Shepard, a treating Board-certified neurologist. Dr. Shepard diagnosed ruptured
aneurysm and coiling with headache, fatigue, and dizziness and noted that she was in the midst
of an argument at work when it happened. He claimed that the argument at work likely caused
an elevation in her blood pressure which caused her aneurysm to rupture.
By decision dated July 23, 2012, OWCP denied modification finding the submitted
evidence insufficient to establish that appellant’s cerebral aneurysm was due to her federal
employment. It noted that, while Dr. Shepard suggested an increase in blood pressure caused the
2

aneurysm to rupture, he provided no history of the claimed condition or an explanation of
whether appellant had any preexisting blood pressure condition.
On September 10, 2012 appellant requested reconsideration and submitted an August 27,
2012 report from Dr. Shepard. Dr. Shepard noted that she had engaged in an argument with a
coworker in December 2011 and had never exhibited hypertension prior to this incident. He
claimed that the hypertension was diagnosed, and a bleeding aneurysm was found, which led to
all of her symptoms. Dr. Shepard diagnosed cerebral aneurysm and headaches.
In an undated note, Dr. Hollins stated that appellant was a patient of his and that prior to
the December 7, 2011 employment incident she had not exhibited any headaches, hypertension,
or seizures.
By decision dated September 28, 2012, OWCP denied modification. It modified the
denial of appellant’s claim to reflect that the claim was being denied because she was not in the
performance of duty and that the aneurysm rupture was her own reaction to an argument and not
considered part of her normal work duties and not compensable under FECA.
On September 16, 2013 appellant’s representative requested reconsideration. He argued
that appellant’s injury had been sustained in the performance of duty as the aneurysm occurred
while performing her union representation duties.
By decision dated May 7, 2014, OWCP denied modification. It found the evidence of
record insufficient to establish that the December 7, 2011 incident was a compensable factor of
employment as her reaction to the argument was self-generated.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing that the
essential elements of his or her claim including that any disability and/or specific condition for
which compensation is claimed is causally related to the employment injury.3 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.5 An
award of compensation may not be based on surmise, conjecture or speculation. Neither, the fact
that appellant’s condition became apparent during a period of employment nor the belief that her

2

Supra note 1.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

See Joe T. Williams, 44 ECAB 518, 521 (1993).

3

condition was caused, precipitated or aggravated by her employment is sufficient to establish
causal relationship.6
Appellant has the burden of establishing by the weight of the substantial, reliable, and
probative evidence, a causal relationship between her claimed bilateral shoulder conditions and
her federal employment. This burden includes providing medical evidence from a physician who
concludes that the disabling condition is causally related to employment factors and supports that
conclusion with sound medical reasoning.7
With regard to union activities in general, the Board has adhered to the principle that
union activities are personal in nature and are not considered to be within the course of
employment.8 The Board has recognized an exception to the general rule in that employees
performing representational functions, which entitle them to official time, are in the performance
of duty and entitled to all benefits of FECA if injured in the performance of those functions. The
rationale for this exception is that activity undertaken in the capacity of a union representative
may simultaneously serve the interests of the employing establishment.9
ANALYSIS
Appellant has alleged that she was involved in a heated argument with a manager on
December 7, 2011, concerning 2012 vacation picks for the bargaining unit. According to
appellant, she was on union time and the record indicates that she was a chief steward. There has
been no evidence submitted to suggest that appellant was not engaged in the official
representational function of her position as chief union steward. In its February 24 and July 23,
2012 decisions, OWCP accepted that she was in the performance of duty at the time of the
incident, but denied the claim as she had not provided sufficient medical evidence to establish
that the accepted incident on December 7, 2011 caused a medical condition.
The Board finds that OWCP properly denied appellant’s traumatic injury claim because
the medical evidence of record failed to establish causal connection between the accepted
incident and the diagnosed conditions of cerebral aneurysm and headaches.10
6

Id.

7

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

8

Marie Boylan, 45 ECAB 338 (1994).

9

Id.

10

In its September 28, 2012 and May 7, 2014 decisions, OWCP modified its reason for the denial of the claim
suggesting that appellant was not in the performance of duty and, after analyzing the claim as if it had been filed as
an occupational disease claim, considered appellant’s reaction (cerebral hemorrhage) to the heated argument to be
“self-generated.” The Board finds, on the contrary that: (1) this claim was submitted as a traumatic injury claim,
(2) appellant clearly was in the performance of duty at the time of the incident (see Federal (FECA) Procedure
Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.16(d) as she was engaged in negotiations with
management on the how leave would be granted to bargaining unit employees), and (3) the evaluation needed to be
based simply on whether the medical evidence of record established causal relationship. Both of these OWCP
decisions, despite their incorrect analysis, denied appellant’s claim.

4

The medical evidence was reviewed by OWCP. The reports submitted by Dr. Hollins
and Dr. Bendock provided diagnoses and advised that appellant should remain off work until
cleared by the neurologists, but they provided no opinion on causal relationship. In addition, the
undated statement by Dr. Hollins, received into the record on September 18, 2012, stated that
appellant had no history of hypertension, headaches, or seizures prior to December 7, 2011. He
also provided no opinion on the cause of the diagnosed conditions. The Board has held that
medical opinions are of little probative value when they do not offer any opinion regarding the
cause of an employee’s condition.11
Appellant also submitted reports from Dr. Shepard dated March 19 and August 27, 2012.
Dr. Shepard contended that the heated argument at work likely caused the elevation in blood
pressure which caused the aneurysm to rupture which caused the headaches. While Dr. Shepard
offered some support for the connection between the accepted incident and the diagnosed
conditions, his opinion provides little rationale to support his opinion. Dr. Shepard did not
express an understanding of the situation at the time of the incident in any detail nor did he
explain how it could have been competent to have caused the high blood pressure which caused
the cerebral aneurysm which caused the headaches. The Board has held that a medical report is
of limited probative value on the issue of causal relationship if it contains only a conclusion
unsupported by medical rationale.12
Further, Dr. Shepard used the term “likely” in describing the connection between the
work incident and the diagnosed conditions. The Board has held that medical opinions that are
speculative or equivocal in character are of diminished probative value.13 An award of
compensation may not be based on surmise, conjecture, speculation, or upon appellant’s own
belief that there is causal relationship between her claimed condition and her employment.14
The Board finds that appellant has failed to establish causal relationship between the
heated argument at work and the diagnosed conditions.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a traumatic
injury on December 7, 2011.

11

Linda I. Sprague, 48 ECAB 386 (1997).

12

C.M., Docket No. 14-88 (issued April 18, 2014).

13

D.D., 57 ECAB 734, 738 (2006); Kathy A. Kelley, 55 ECAB 206 (2004).

14

Supra note 6; Robert A. Boyle, 54 ECAB 381 (2003); Patricia J. Glenn, 53 ECAB 159 (2001).

5

ORDER
IT IS HEREBY ORDERED THAT the May 7, 2014 decision of the Office of Workers’
Compensation Programs is affirmed, as modified.15
Issued: December 4, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

15

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

6

